DISSENTING OPINION
Smith and Barber, Judges:
We find ourselves unable to agree with the majority in this case. The importations are sandals and are footwear as stated in the.majority opinion, but we do not think they are such footwear as is included in paragraph 1405 or that the thongs which hold the sandals to the foot are “uppers.”
In United States v. Kahn, 13 Ct. Cust. Appls. 57, cited in the main opinion, we held by Presiding Judge Graham that paragraph 1405 included—
only such boots, shoes, and other footwear as were manufactured with uppers and soles, and that there should be on inspection some visible line of demarcation between such uppers and soles in each instance—
also that the rule of ejusdem generis was. applicable, and that the paragraph—
should be construed as including boots and shoes, with uppers and soles made of the various materials named in the paragraph, and other footwear of like materials and of similar use and form.
Samples of the'importation are before the court, and while the description thereof quoted in the majority opinion from that of the court below is substantially correct, it may be further amplified by saying *399that the three holes in each clog are about an eighth of an inch in diameter, the two in the rear being each about an eighth of an inch distant from the nearest outer portion of the clog and 2 inches or more from the back end thereof. The front hole is 1 inch or more distant from the outer edge of the clog at any point. The exposed surface of the thongs on the top is about'5 inches in length, while the entire length of the clog is 8 inches or more. The thongs are prevented from pulling through the front holes by knots tied in the thongs on the underside, which knots exceed the diameter of the hole. These knots may be readily untied. The thong ends which pass through the rear holes are connected and tied together on the under part of the clogs by a small string or core which can be easily untied. The thongs are not otherwise fastened to the clogs, and they can, therefore, be easily removed with no injury to themselves or to the clog. The result of this arrangement is that, when the thongs .are in position ready for wear, they do not approach within less than about an eighth of an inch from the outside periphery of the clog and there is nothing which in the least resembles the line of demarcation between the sole and upper .referred to in the Kahn opinion and which always may be found in the ordinary boot or shoe. It is apparent that when the sandal is being worn the thongs do not reach back to the ankle and are relatively far below it.
Funk & Wagnalls define a shoe as—
a covering, usually of leather, for the foot reaching to a point just below the ankle.
And that is, in substance, we are clear, not only the common understanding of the meaning of the word, but also that given in the dictionaries. All lexicographers, in substance, define a shoe as consisting of a sole and an upper. The New International Encyclopedia defines an upper as consisting of — ■
Various parts according to the pattern by which it is cut, but in general the upper front part is the vamp, while the back part is called the “quarters.” The upper may be sewed on the sole on the wrong side and turned, or on the right side usually by means of a welt.
A “welt” by the same authority is—
a narrow strip of leather sewed onto the lower edge of the upper, with the seam inside, and then turned and sewed flat onto the outer edge of the sole.
Funk & Wagnalls define a vamp as—
the piece of leather that forms the upper front part of a boot or shoe.
It is unnecessary to insert any of the numerous dictionary definitions as to what constitutes a shoe because they all accord with the common understanding that a shoe is a piece of footwear with a sole to which is 'permanently attached some sort of an upper, in doing which a welt and vamp are employed, the vamp in turn becoming a *400part of the shoe upper which protects the foot and aids in holding it to the foot.
In the sense of shoemaking or in common understanding, these sandals have neither welt nor uppers. They do not come to the ankle. There is no line of demarcation between the sole and upper because there is no upper. It taxes credulity to believe that a shoe, in the sense that that word is used in the paragraph, can be said to have an upper unless it is permanently fastened to the sole. No dictionary definition of the word shoe can be foimd including, nor does the common understanding of the word include, an article of footwear with no upper of any kind permanently attached to the sole, or a sole that is held to the foot only by thongs or strings not permanently attached thereto but removable at will.
Congress, in paragraph 1606 in the provision for leather cut into shoe uppers, vamps, and soles, has indicated that it deemed "that shoes consisted, when finished, not only of soles but of vamps and uppers. If these thongs are uppers, any leather thong, string, or shoe string made for the purpose of holding sandals or shoes to the foot would be uppers within the meaning of paragraph 1606, a result which we do not think was intended.
We are of opinion that the judgment below should be affirmed.